Citation Nr: 1541580	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  07-29 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a right eye disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2006 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right knee disability, entitlement to service connection for a right hip disability, and entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

(A decision vacating previous denials of entitlement to service connection for PTSD, entitlement to service connection for a right knee disability, entitlement to service connection for a right hip disability, and entitlement to service connection for a low back disability, are the subject of another decision issued today.)



FINDINGS OF FACT

1.  With resolution of all doubt in his favor, the Veteran's acquired psychiatric disorder, to include PTSD is related to his active service.

2.  The more probative evidence fails to demonstrate that the Veteran's right ankle disability is related to his active duty service.

3.  The more probative evidence fails to demonstrate that the Veteran's right eye condition is related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for an acquired psychiatric disorder, to include PTSD, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for the establishment of service connection for a right ankle disability are not met.  38 U.S.C.A. §§ 1101, 1110 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2015).

3.  The criteria for the establishment of service connection for a right eye condition are not met.  38 U.S.C.A. §§ 1101, 1110 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).
After the claims were received, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.


Merits of the Claims

The Veteran seeks service connection for PTSD, a right ankle disability, and a right eye disorder.  The evidence is in equipoise with regard to the Veteran's claim for PTSD and that claim will be granted.  However, there is no competent, probative evidence linking his claimed right ankle and right eye disorders to his active duty military service and those claims will therefore be denied.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013)  ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  See also 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

PTSD

The Veteran contends that he has PTSD as a result of incidents during his active duty service.  

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board notes initially that the Veteran is currently diagnosed with PTSD and major depressive disorder on Axis I as noted on a May 2008 treatment report from his treating clinical psychologist.  Therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303.

The Veteran contends that while on active duty he witnessed or participated in several traumatic events which caused his current PTSD.  The Veteran reported that one event happened during basic training when a fellow recruit pulled a gun and threatened a drill sergeant and the Veteran was standing nearby and believed he would be killed in the crossfire.  Another event occurred in Germany.  The Veteran and his unit were out in the field and a lieutenant pitched a tent under a truck perched on blocks to help block the wind on a cold night.  The truck rolled off the blocks in the middle of the night and crushed the lieutenant.  The Veteran witnessed the aftermath of the death.  A third event involved the Veteran seeing a fellow soldier who was high on drugs jump to his death from the top of a building.  Finally the Veteran noted that during one training exercise he got lost and separated from the rest of his group and spent several hours in the woods fearing that he would starve to death and/or be attacked by a wild animal.  He stated that he feared for his life.

A May 2008 treatment report summary from his treating clinical psychologist noted that the Veteran's PTSD stemmed from the above mentioned traumatic events that he experienced during his active duty service.  In addition, a September 2008 psychiatry attending note by a VA psychiatrist noted that he had treated the Veteran for several months and over many appointments.  He determined that the Veteran met the criteria for PTSD which was directly related to events that occurred while on active duty including seeing his staff sergeant shot while standing right next to him and being lost on maneuvers and believing he would never be found and would not survive.  

The Veteran testified at his February 2015 videoconference hearing that in particular the incident where the truck killed the lieutenant and being lost in the woods all alone were memories he could not shake and they affected him severely.

The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to say that he has consistently been troubled by memories of his experience during active duty service.  He is also competent to say that his experiences changed him and that he has struggled to get along with people and keep employment since his time in the military.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

The Board finds that the Veteran's testimony that his diagnosed PTSD disability is related to his active duty service has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight:  (1) the Veteran's medical evidence of a current disability, (2) the Veteran's statements regarding the fear he felt during active duty service, (3) the Veteran's consistent complaints that he did experience some traumatic events during active duty service, (4) his competent and credible history of relevant symptoms since his active duty service, (5) the May 2008 treating clinical psychologist's opinion that the Veteran's PTSD stemmed from the above mentioned traumatic events that he experienced during his active duty service, (6) the September 2008 VA psychiatrist's opinion the Veteran met the criteria for PTSD which was directly related to events that occurred while on active duty.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for PTSD is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Ankle

The Veteran contends that his right ankle disability is the result of his active duty service.    

The Veteran is currently diagnosed with mild degenerative disease at the lateral malleolus of the right ankle as noted in the November 2013 VA examination.  Therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2015).  

The Veteran has reported that he fractured his right ankle when he was in the eighth grade requiring casting for over two months.  He further reported that the ankle healed and he was asymptomatic when he entered service.  Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated therein.  See 38 U.S.C.A. § 1111 (West 2002).  There was no notation on his July 1976 entrance examination of any pre-existing ankle condition.  His lower extremities were determined to be normal upon examination.  The Veteran's service treatment records noted that the Veteran was diagnosed with a mild right ankle sprain in December 1976 and January 1979.  Again, the Veteran's July 1976 entrance examination was absent any notation of a pre-existing ankle condition.  The Veteran's June 1979 exit examination noted that the Veteran's lower extremities were normal.  The Veteran is determined to have been sound on entry and there is no evidence that the presumption of soundness is rebutted. 
The Veteran was afforded a VA examination in November 2011.  The examiner noted in the medical history that the Veteran suffered a right ankle fracture when he was in the eighth grade.  The Veteran reported that the fracture healed and there were no residuals.  The examiner noted that the Veteran was diagnosed with a right ankle sprain in December 1976 and January 1979 during active duty.  After a thorough review of the Veteran's claims file and a physical examination the November 2011 VA examiner determined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further stated that there was insufficient evidence to form a direct nexus between the Veteran's current right ankle condition and his military service, especially given the reported history of a high ankle injury "fracture" which required two months of casting when he was in the eighth grade.  An x-ray of the Veteran's ankle revealed a small osteophyte formation which the examiner opined was evidence of previous trauma such as that which occurred prior to the Veteran's in-service December 1976 and January 1979 ankle sprains.  

The Veteran was afforded another examination in November 2013.  The Veteran was diagnosed with osteoarthritis, right ankle.  X-rays taken in conjunction with the examination revealed mild degenerative disease at the lateral malleolus.  After a thorough examination and review of the Veteran's claims file, the November 2013 VA examiner determined that the Veteran's current ankle disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the in-service right ankle sprains as well as the reported ankle fracture prior to service.  The examiner determined that the current degree of arthritis was mild and certainly explained by the injury prior to service.  The examiner further noted that the Veteran's in-service injuries were mild and would not have aggravated the pre-existing ankle condition.  Again the examiner noted that the Veteran's degenerative arthritis was easily explained by the ankle fracture that occurred prior to service.  

Right Eye

The Veteran is currently diagnosed with status post-operative repair of retinal detachment, right eye, secondary glaucoma, and blindness (no light perception) of the right eye as noted in the November 2013 VA examination.  Therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303.

The Veteran's July 1976 entrance examination noted that the Veteran had defective visual acuity in his right eye, but did not note any additional eye disorders.  A May 1979 service treatment record noted that the Veteran complained of recurrent twitching of the right eye for three days, followed by blurred vision.  There was no evidence of an injury to the right eye in service and no diagnosis of retinal detachment.

The Veteran was provided a VA examination in November 2013.  The examiner diagnosed the Veteran with status post-operative repair of retinal detachment, right eye, secondary glaucoma, and blindness (no light perception).  After a thorough review of the record, including the Veteran's service treatment records, and two December 2004 operative reports noting repair of a retinal detachment, the examiner determined that the Veteran's eye condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further explained that the spontaneous retinal detachment of the right eye that occurred during 2004 is unrelated to the episode of twitching of his right eye that occurred in May 1979 during the Veteran's active duty service.  The examiner stated that he did not find anything in his claims file to associate the retinal detachment of his right eye to any occurrence or eye condition during military service.  

The Board notes that while the Veteran has a current right ankle disability and right eye disability and evidence that he reported both ankle and eye problems in service, there is no credible objective evidence linking the Veteran's right ankle sprains and twitching right eye which he experienced during his active duty service.  

The Board finds that the medical evidence is more probative than the Veteran's lay statements.  The November 2011 and November 2013 VA examinations reflect review of the Veteran's treatment records and provide reasoned medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Although the Veteran can attest to having pain in his ankle and an inability to see, as this is within the common knowledge of lay persons, the factual picture presented is complex.  Whether the Veteran's right ankle sprains can be linked to any current degenerative arthritis experienced in service cannot be determined by mere observation alone.  Likewise, the cause of the retinal detachment which led to the Veteran's blindness, cannot be determined by observation alone.  The Board finds that determining the exact cause of the Veteran's right ankle degenerative arthritis and the retinal detachment that led to blindness is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that her nexus opinion in this regard is not competent evidence and therefore is not probative of whether the Veteran has a right ankle disability or a right eye disability related to his active duty service.  Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether he has a right ankle disability or a right eye disability that is related to his active duty service.

The November 2011 and November 2013 opinions regarding the etiology of the Veteran's right ankle disorder are the most probative medical evidence addressing the etiology of the Veteran's right ankle disability.  The November 2013 opinion regarding the etiology of the Veteran's right eye disability is the most probative medical evidence addressing the etiology of the Veteran's right eye disability.  These opinions are probative because they are factually informed medically based and responsive to the inquiry.  The examiners provided a full and complete rationale for the opinions.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches".  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  Thus, in this case, the Board finds that the VA examiners' opinions are entitled to the most probative weight regarding the etiology of the Veteran's right ankle disability and right eye disability.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached with regard to the issue of PTSD, the benefit of the doubt rule will therefore be applied and service connection for PTSD will be granted.

However, neither the lay evidence nor the medical evidence supports the Veteran's claims for service connection for a right ankle disability or a right eye disability.  Accordingly, given the record before it, the Board finds that the evidence against the claims for a right ankle disability and a right eye disability is more probative than the evidence in favor of the claims.  Therefore, the Veteran's claim for service connection for a right ankle disability and a right eye disability must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for PTSD is granted.

Service connection for a right ankle disability is denied.

Service connection for a right eye disability is denied.  


REMAND

The Veteran contends that his right knee, right hip, and low back disabilities are a result of all the lifting and moving of material he had to do as a supply clerk in the military.

The Veteran's treatment records indicate the that Veteran has possible osteoarthritis in his right knee, right hip, and low back.  The Veteran has repeatedly stated that his right knee, right hip, and low back have caused him pain since active duty service.  His contentions that he had to do a great deal of lifting and moving boxes and other heavy equipment are consistent with the duties of a supply clerk.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Therefore, the Veteran should be afforded a VA examination for his right knee, right hip, and low back.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an orthopedic examination by an appropriate examiner.  The purpose of the examination is to determine the nature of the Veteran's claimed right knee, right hip, and low back disabilities and whether any identified disability began during active service.  The following considerations must govern the examination:

(a).  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

(b).  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the Veteran's contentions that he has had pain in his right knee, right hip, and low back since his time in the service as a supply clerk where he routinely had to move and lift heavy objects.

(c).  All indicated testing must be accomplished.  The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran.

(d).  The examiner must provide a diagnosis for any right knee, right hip, or low back disabilities found from considering the claims file and from examining the Veteran. 

(e)  For any right knee, right hip, and low back disabilities diagnosed, the examiner must specifically opine whether that disability (1) began during service, or (2) is related to any incident of service.

(f).  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

(g).  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

4.  Review the examination report to ensure that it complies with this remand.  If deficient in any manner, corrective procedures should be implemented at once.

5.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


